NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EDWARD L. BRIGHT, II, CLARENCE FORKNER,
HOMER E. HAMILTON, DEBBIE M. HAMILTON,
RICKY D. RUSSELL,
BRADY J. STUART, and ROSE M. STUART,
Plaintiffs-Appellants,
and
EARLEEN FAVERGUE,
Plaintiff,
V.
UNITED STATES,
Defendant-Appellee.
2010-1385
Appea1 from the United States District C0urt for the
Western DiStrict; of Miss0uri in case n0. 09-CV-5014,
Judge Richard E. D0rr.
ON MOTION
ORDER

BRIGHT V. US 2
Edward L. Bright et a1. (Bright) moves without oppo-
sition to stay proceedings pending a final decision in
Bright v. United States, No. 2009-5048. Bright also files a
renewed motion to stay.
Upon consideration thereof
IT ls 0RDERED THAT:
(1) The motion to stay proceedings is granted Bright
is directed to inform the court within 30 days of date of
issuance of the mandate in Br11ght v. Um`ted States, No.
2009-5048, how it believes this appeal should proceed
The United States may also respond within that time.
(2) The renewed motion to stay is denied as m0ot.
FoR THE CoURT
SEP 0 9 mm /s/ Jan H0rbaly
Date;VTwWi f J an Horbaly
C1erk
cc: Mark F. Hearne, II, Esq. |:"_Ep
Kathryn E. Kovacs, Esq. °R
SEP_ U9:Z919
s20
.|AN HORBALY
CLE!K